Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
The applicants allege the following.
… Huang fails to disclose or suggest an electrochemical element provided with a dense electrolyte layer formed on an electrode layer that is formed on/over a metal support as set forth in independent claim 4.

Further, all of the support structures of the membrane-electrode assemblies of Huang are made from silicon-based materials. Silicon is a semimetal, such that the support structures of Huang cannot be consider to be a metal support as set forth in independent claim 4.
(Remarks, at 3:4-5, emphasis in the original.)
The examiner respectfully notes that as provided in the August 30, 2021 final office action, the taught mechanical support structure may be the taught silicon wafer, wherein “silicon wafers are composed of metallic silicon” (emphasis added, see final Office action, at p.3 ¶3), noting that silicon wafers are composed of metallurgical-grade silicon, reading on the claim as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723